DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I and the species siRNA in the replies filed on 10/13/2020 and 3/31/2021 is acknowledged. The examiner has examined Group I and has found the invention free of the prior art. Since claim 1 links the inventions of Group I and II, the examiner rejoins the invention of Group II. The rejections below are directed to the invention of Group II. 

Claims 1-17 are pending.

Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2020 and 3/31/2021.

Allowable Subject Matter

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (Cell Death and Disease, Vol.4:e867, 2013).
Fan et al have taught the use of a RAD18 activity inhibitor (a Ubiquitin Specific Protease 7[USP7] small molecule inhibitor P22077) for treating neuroblastoma[NB] (of embryonic origin). It has been taught that P22077 significantly improves the efficiency of currently used chemotherapeutic drugs and overcomes the established chemoresistance in neuroblastoma cells 
It would have been obvious to utilize USP7 inhibitors for the treatment of cancers including cancers resistant to neoplastic DNA damaging agents since it has been taught that inhibition of USP7 confers added sensitivity to known chemotherapeutics and furthermore sensitizes cancer cells to chemotherapeutics in chemotherapeutic resistant cells. One in the art would further be motivated to utilize such inhibitors (USP7) since one in the art would have readily recognized the benefit of utilizing a different cancer drug when a tumor become chemotherapeutic resistant. I.e. whether one in the art knew that a USP7 inhibitor could sensitize cells or increase activity of a chemotherapeutic one in the art would have readily recognized the benefit of utilizing a different cancer drug when a cancer becomes resistant to any particular chemotherapeutic. In regard to claims 3 and 19, it would appear to be irrelevant to the claimed methods as recited whether one intended to treatment to reduce a risk of relapse. In regard to claim 6 it is noted that it was known that USP7 sensitizes cells to known therapeutics, so the administration of such a drug before administering the therapeutic would clearly have been an obvious option to one in the art in the optimization of a treatment regimen. 
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.




Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al as applied to claims 1-6, 10-12, 19, and 20 above, and further in view of Biasoli et al (Oncogenesis Vol.3:e123, 6 pages, 2014).
Fan et al have taught the use of a RAD18 activity inhibitor (a Ubiquitin Specific Protease 7[USP7] small molecule inhibitor P22077) for treating neuroblastoma[NB] (of embryonic origin). It has been taught that P22077 significantly improves the efficiency of currently used chemotherapeutic drugs and overcomes the established chemoresistance in neuroblastoma cells in vitro, and has shown the reduction in tumor size in mice. It has been taught that overexpression of USP7 in tumor cells indicates inhibition of USP7 to be a therapeutic option. It has been taught that inhibition of USP7 reactivates p53 in NB cells with an intact MDM2-p53 axis. It has been shown that other USP7 inhibitors (which are RAD18 activity inhibitors according to the instant invention) have been shown to inhibit growth in other cancer cells. See entire reference but see discussion section in particular. It would have been obvious to utilize USP7 inhibitors for the treatment of cancers including cancers resistant to neoplastic DNA damaging agents since it has been taught that inhibition of USP& confers added sensitivity to known chemotherapeutics and furthermore sensitizes cancer cells to chemotherapeutics in chemotherapeutic resistant cells. One in the art would further be motivated to utilize such inhibitors (USP7) since one in the art would have readily recognized the benefit of utilizing a different cancer drug when a tumor become chemotherapeutic resistant. I.e. whether one in the art knew that a USP7 inhibitor could sensitize cells or increase activity of a chemotherapeutic 
Fan et al do not specifically teach treating glioblastoma tumors. However Biasoli et al have taught that the impairment of p53 in glioblastomas causes tumor endurance. Since Fan et al have taught to treat cancers with USP7 inhibitors which activate p53, it would have been obvious to utilize a USP7 inhibitor in the treatment of other cancers where p53 repression is known. It would have been obvious to utilize USP7 inhibitors for the treatment of cancers including cancers resistant to DNA damaging agents since it has been taught that inhibition of USP7 confers added sensitivity to known chemotherapeutics and furthermore sensitizes cancer cells to chemotherapeutics in chemotherapeutic resistant cells. One in the art would further be motivated to utilize such inhibitors (USP7) since one in the art would have readily recognized the benefit of utilizing a different cancer drug when a tumor become chemotherapeutic resistant. I.e. whether one in the art knew that a USP7 inhibitor could sensitize cells or increase activity of a chemotherapeutic one in the art would have readily recognized the benefit of utilizing a different cancer drug when a cancer becomes resistant to any particular chemotherapeutic. In regard to claims 3 and 19, it would appear to be irrelevant to the claimed methods as recited whether one intended to treatment to reduce a risk of relapse. In regard to claim 6 it is noted that it was known that USP7 sensitizes cells to known therapeutics, so the administration of such a drug before administering the therapeutic would clearly have been an obvious option to one in the art in the optimization of a treatment regimen. 
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.



Claims 1-6, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoelz (US20130177546).
Hoelz et al have taught the use of inhibitors, including small molecule inhibitors, of Arm1 and DNA damaging agents in the treatment of cancers. Arm1 is an activator of RAD18 activity. An inhibitor of Arm1 is therefore and inhibitor of RAD18 activity. It has been taught that inhibition of Arm1 in cells comprising a wild type p53 to survive treatment with DNA damaging agents while causing cells with a mutant p53 to become more susceptible to treatment with DNA damaging agents. It has been taught the over 50% of cancers have mutant p53 genes. See, for example paragraphs 3, 6, 7, 12, 19, 22-24, 30, 40, and 48.
It would have been obvious to utilize Arm1 inhibitors for the treatment of cancers including cancers resistant to DNA damaging agents since it has been taught that inhibition of Arm1 confers added sensitivity to known DNA damaging agents. One in the art would further be motivated to utilize such inhibitors (Arm1) since one in the art would have readily recognized the benefit of utilizing a different cancer drug when a tumor becomes chemotherapeutic resistant. I.e. whether one in the art knew that an Arm1 inhibitor could sensitize cells or increase activity of a chemotherapeutic one in the art would have readily recognized the benefit of utilizing a different cancer drug when a cancer becomes resistant to any particular chemotherapeutic. In regard to claims 3 and 19, it would appear to be irrelevant to the claimed methods as recited whether one intended to treatment to reduce a risk of relapse. 
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoelz as applied to claims 1-6, 10-12, 19, and 20 above, and further in view of Biasoli et al (Oncogenesis Vol.3:e123, 6 pages, 2014).
Hoelz et al have taught the use of inhibitors, including small molecule inhibitors, of Arm1 and DNA damaging agents in the treatment of cancers. Arm1 is an activator of RAD18 activity. An inhibitor of Arm1 is therefore and inhibitor of RAD18 activity. It has been taught that inhibition of Arm1 in cells comprising a wild type p53 to survive treatment with DNA damaging agents while causing cells with a mutant p53 to become more susceptible to treatment with DNA damaging agents. It has been taught the over 50% of cancers have mutant p53 genes. See, for example paragraphs 3, 6, 7, 12, 19, 22-24, 30, 40, and 48.
It would have been obvious to utilize Arm1 inhibitors for the treatment of cancers including cancers resistant to DNA damaging agents since it has been taught that inhibition of Arm1 confers added sensitivity to known DNA damaging agents. One in the art would further be motivated to utilize such inhibitors (Arm1) since one in the art would have readily recognized the benefit of utilizing a different cancer drug when a tumor becomes chemotherapeutic resistant. I.e. whether one in the art knew that an Arm1 inhibitor could sensitize cells or increase activity of a chemotherapeutic one in the art would have readily recognized the benefit of utilizing a different cancer drug when a cancer becomes resistant to any particular chemotherapeutic. In regard to claims 3 and 19, it would appear to be irrelevant to the claimed methods as recited whether one intended to treatment to reduce a risk of relapse. 

The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Conclusion

The following prior is art made of record and not relied upon, but is considered pertinent to applicant's disclosure. 
Wagner et al (Molecular Pharmacology Vol.78(2):208-214, 2009) cited as art in the corresponding Written Opinion of parent application15/536,437 discloses the inhibition of RAD18 via siRNA. However the reference inhibits RAD18 in the context of studying the potential use of Chk1 inhibitors to treat cancers. There is no suggestion or disclosure of treating DNA damaging agent resistant cancers via RAD18 inhibitors.
US20090028861 discloses in general RAD18 siRNA inhibition, but provides no suggestion or disclosure of treating DNA damaging agent resistant cancers via RAD18 inhibitors.

This is a continuation of applicant's earlier Application No. 15/536,437.  All examined claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN MCGARRY/Primary Examiner, Art Unit 1635